USCA11 Case: 21-12547      Date Filed: 02/15/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12547
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
GARY DESHON SHEPARD,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
           D.C. Docket No. 4:17-cr-00068-RH-MAF-1
                   ____________________
USCA11 Case: 21-12547        Date Filed: 02/15/2022    Page: 2 of 4




2                      Opinion of the Court               21-12547


Before JORDAN, NEWSOM, and GRANT, Circuit Judges.
PER CURIAM:
       Gary Shepard pleaded guilty in 2018 to eight offenses,
including possessing and distributing narcotics, conspiracy to
possess and distribute narcotics, and unlawful firearm possession.
He received a sentence of 84 months in prison followed by ten
years of supervised release. The district court later explained that
this sentence was “well below the guideline range,” even before
accounting for Shepard’s status as an armed career criminal and a
career offender.
       The following year Shepard began requesting a sentence
reduction, beginning with a letter sent to the district court judge
and attorneys for the case alleging various sentencing errors. The
court rejected his arguments. Shepard tried again in 2020, this time
seeking compassionate release under 18 U.S.C. § 3582(c)(1)(A). He
argued that because his allergic rhinitis might increase his
vulnerability to COVID-19, he had shown the “extraordinary and
compelling reasons” required for such release. See U.S.S.G.
§ 1B1.13. The district court assumed without deciding that
Shepard’s medical condition might qualify him for compassionate
release, but explained that the 18 U.S.C. § 3553(a) sentencing
factors did not justify a sentence reduction.
       Shepard filed his most recent motion to reduce his sentence
this past year, offering substantially the same arguments that he
USCA11 Case: 21-12547         Date Filed: 02/15/2022    Page: 3 of 4




21-12547               Opinion of the Court                         3

had made the year before. The district court denied the motion in
a two-paragraph order. Shepard now appeals.
       We review a district court’s denial of compassionate release
under § 3582(c)(1)(A) for abuse of discretion. United States v.
Harris, 989 F.3d 908, 911 (11th Cir. 2021). And we find no such
abuse here. In considering motions like Shepard’s, a district court
must decide whether the movant has presented “extraordinary and
compelling reasons” for release and whether release would be
consistent with the policy statement in U.S.S.G. § 1B1.13 and “all
applicable § 3553(a) factors.” United States v. Cook, 998 F.3d 1180,
1184 (11th Cir. 2021) (quotation omitted). The district court
faithfully applied these steps.
        Shepard argues that the court failed to consider “critically
important factors” in its denial of his motion. But the district court
explained that it had considered “all the § 3553(a) purposes,” and
that “a reduced sentence would not be sufficient to meet those
purposes.” (Emphasis added). In its denial of Shepard’s earlier
motion, the court explained that Shepard’s sentence was already
significantly reduced, expressed its particular concerns about
Shepard’s criminal history and violation of supervised release, and
made its decision “even taking into account heightened risk” of
contracting COVID-19. We are satisfied that the court “considered
the parties’ arguments and has a reasoned basis for making its
decision,” and we require nothing more. United States v.
Kuhlman, 711 F.3d 1321, 1326 (11th Cir. 2013).
USCA11 Case: 21-12547    Date Filed: 02/15/2022   Page: 4 of 4




4                   Opinion of the Court             21-12547

      We AFFIRM the district court’s dismissal and DENY the
government’s motion for summary affirmance as moot.